DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on September 19, 2019; April 27, 2020; and June 1, 2020 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Twenty-nine (29) sheets of drawings were filed on September 19, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7, 8, and 31 are objected to because of the following informalities:  
“the laser stack active region” in line 7 of claim 7 should be – the laser stack structure active region— to agree with the prior recitation in line 7 of claim 1;
“the laser stack active region” in line 5 of claim 8 should be – the laser stack structure active region— to agree with the prior recitation in line 7 of claim 1;
“second photonics structure” in line 7 of claim 31 should be – first photonics structure--; and
“first photonics structure” (second occurrence) in line 11 of claim 21 should be – second photonics structure.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 16, 18, 24, 28, 29, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2017/0092626 A1).
Regarding claim 1; Yuan et al. discloses a method (see Figures 1A-1F) comprising: 
building a first photonics structure (first IC chip 100; see Figure 1E) using 
a first wafer having a first substrate (semiconductor substrate 102; see paragraph 16), 
wherein the building the first photonics structure (100) includes integrally fabricating within a first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124; see paragraphs 19-25) one or more photonics device (optical active component 116; see paragraph 21), the one or more photonics device (116) formed on the first substrate (102); 
building a second photonics structure (second semiconductor wafer 200) using 
a second wafer having a second substrate (second semiconductor substrate 202; see paragraph 27), 
wherein the building the second photonics structure (200) includes integrally fabricating within a second photonics dielectric stack (dielectric layers 204/218/220/222/224; see paragraphs 27-30) a laser stack structure active region and one or more photonics device (photonic devices 216, including an active optical layer that generates light; see paragraphs 28, 29, 32; the active optical components may be lasers; see paragraph 21), the second photonics dielectric stack (204/218/220/222/224) formed on the second substrate (202); and 
bonding the first photonics structure (100) and the second photonics structure (200) to define an optoelectrical system having the first photonics structure bonded the second photonics structure (see Figures 1E and 1F).  
Regarding claim 9; Yuan et al. discloses that the building the first photonics structure (100) using the first wafer includes integrally fabricating within the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124) one or more photonics device (120/116) selected from the group consisting of a waveguide and a photodetector (detector ; see paragraph 21).  
Regarding claim 10; Yuan et al. discloses that the building the second photonics structure (200) using the second wafer includes integrally fabricating within the second wafer photonics dielectric stack (dielectric layers 204/218/220/222/224) one or more photonics device (220/216) selected from the group consisting of a waveguide and a photodetector (active optical components may be detectors; see paragraph 21).  
Regarding claim 16; Yuan et al. discloses an optoelectrical system (see Figures 1A-1F) comprising: 
a first photonics structure (100) having a first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124); 
a second photonics structure (200) having a second photonics dielectric stack (dielectric layers 204/218/220/222/224); 
a bond layer that fusion bonds the first photonics structure to the second photonics structure (see paragraph 31); 
one or more metallization layer (104/105/106) integrally formed in the first dielectric stack (dielectric layers 108/114a/118/120/122/124); 
at least one metallization layer (204/206) integrally formed in the second photonics dielectric stack (dielectric layers 204/218/220/222/224); 
one or more photonics device (116/120) integrally formed in the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124); 
at least one photonics device (216/220) integrally formed in the second photonics dielectric stack (dielectric layers 204/218/220/222/224); and 
one or more laser stack structure active region (216) integrally formed in the second photonics dielectric stack (216 is an optical active component that generates light; see paragraph 32; and optical active components  include a laser source, detector, modulator, photodiode, or combination thereof; see paragraph 21).  
Regarding claim 18; the bond layer fusion bonds (see paragraph 31) the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124) to the second photonics dielectric stack (dielectric layers 204/218/220/222/224; see Figures 1D-1F).  
Regarding claim 24; the one ore more photonics devices (116 and/or 216) include a photodetector (detector, photodiode; see paragraph 21).
Regarding claim 28; Yuan et al. discloses the optoelectrical system of claim 16 (see the rejection of claim 16 above), further including: 
an interposer base structure (301g or 301h or 301i; see Figures 7D, 8 and 9), the interposer base structure including 
a redistribution layer (redistribution layer, RDL structure 228), and 
through silicon vias (TSVs 20, 10) electrically connected to the redistribution layer (228); and 
a bond layer that fusion bonds (see paragraph 31) the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124) to the interposer base structure (301g, 301h, 301i).  
Regarding claim 29; Yuan et al. discloses the optoelectrical system of claim 16 (see the rejection of claim 16 above), further including: 
an interposer base structure (301g or 301h or 301i; see Figures 7D, 8 and 9), the interposer base structure including 
a metallization layer (204), 
a redistribution layer (228), and 
through silicon vias (10, 20) electrically connected to the redistribution layer (228); 
a bond layer that fusion bonds (see paragraph 31) the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124) to the interposer base structure (301g, 301h, 301i); and 
a through via (50 in Figure 7D; alternatively 20 in Figure 8) that connects a metallization layer (104, 223) of the first photonics structure (100) to the metallization layer (204) of the interposer base structure (301g, 301h, 301i).  
Regarding claim 30; Yuan et al. discloses the optoelectrical system of claim 16 (see the rejection of claim 16 above), further including: 
an interposer base structure (301g or 301h or 301i; see Figures 7D, 8 and 9), the interposer base structure including 
a metallization layer (204), 
a redistribution layer (228), and 
through silicon vias (10, 20; see Figures 7D and 8) electrically connected to the redistribution layer (228); 
a bond layer that fusion bonds (see paragraph 31) the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124) to the interposer base structure (301g, 301h, 301i); and 
a through via (50 in Figure 7D; alternatively 20 in Figure 8) that connects a metallization layer (204) of the second photonics structure (200) to a metallization layer (104) of the first photonics structure (100). {H1822837.3}6Application No.: 16/575,938Docket No.: 2835.162A 
Regarding claim 31; Yuan et al. discloses the optoelectrical system of claim 16 (see the rejection of claim 16 above), further including: 
an interposer base structure (301g or 301h or 301i; see Figures 7D, 8 and 9), the interposer base structure including 
a metallization layer (204), 
a redistribution layer (228), and 
through silicon vias (10, 20) electrically connected to the redistribution layer (228); 
a bond layer that fusion bonds (see paragraph 31) the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124) to the interposer base structure (301g, 301h, 301i); 
a through via (20; see Figure 8) that connects a metallization layer (204, 228) of the second photonics structure (200) to a metallization layer (104) of the first photonics structure (100), the through via (20 in Figure 8) extending entirely through the bond layer that fusion bonds (see paragraph 31) the interposer base structure (301h) to the first photonics structure (100); and 
a second through via that connects a metallization layer (204) of the second photonics structure (200) to a metallization layer (104) of the first photonics structure (100), the second through via extending entirely through the bond layer that fusion bonds (see paragraph 31) the first photonics structure (100) to the second photonics structure (200).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1) in view of Skordas et al. (“Wafer-Scale oxide Fusion Bonding and Wafer Thinning Development for 3D Systems Integration”, 2012 3rd IEEE International Workshop on Low Temperature Bonding for 3D Integration, LTB-3D, Tokyo, 22-23 May 2012, pages 203-208).
Regarding claim 2; Yuan et al. teaches that the bonding may be fusion bonding, including dielectric-to-dielectric bonding with intermolecular actions comprising van der Waals forces, hydrogen bonds, or strong covalent bonds (see paragraph 31), but does not specifically state that the bonding includes using a low temperature oxide fusion wafer scale bonding process.  Skordas et al. teaches that low temperature (room temperature) oxide fusion bonding is advantageous because it offers advantages for flexibility and manufacturability of wafer-level integration, including stable bonding layers and interface, high-throughput, flexibility in overcoming incoming wafer topography, and avoidance of significant thermal and mechanical stress during the bonding process (see section I. Introduction of Skordas et al., page 203) for 3D chip integration (see the entire disclosure of Skordas et al.).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a fusion bonding process as suggested by Yuan et al., wherein the fusion bonding process includes a low temperature oxide fusion wafer scale bonding process that offers advantages including stable bonding layers and interface, high-throughput, flexibility in overcoming incoming wafer topography, and avoidance of significant thermal and mechanical stress during the bonding process as taught by Skordas et al.
Regarding claim 3; Skordas et al. teaches that the bonding includes using a low temperature oxide fusion bond process (see the entire disclosure of Skordas et al.) that includes a polishing stage (chemical mechanical polishing, CMP; see Section II, A Wafer Surface Preparation of Skordas et al.), an activation stage (activating the bonding layer for both wafers; see Section II, B Wafer Bonding of Skordas et al.) and an anneal stage (anneal; see section II, B Wafer Bonding of Skordas et al.).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1) in view of Vurgaftman et al. (US 2016/0109655 A1); Patel et al. (US 2017/0139132 A1); Lu et al. (Via-First Inter-Wafer Vertical Interconnects utilizing Wafer-Bonding of Damascene-Patterned Metal/Adhesive Redistribution Layers”, Proceedings of 3D Packaging Workshop at IPAMS International Conference on Device Packaging, Scottsdale, AZ, March 20-23, 2006); and Liao et al. (US 2020/0091124 A1).
Regarding claim 7; Yuan et al. discloses the method of claim 1, as applied above, wherein the second wafer (200) is a semiconductor wafer (see paragraph 27), including dielectric layers (204/218/220/222/224) wherein the method includes, 
subsequent to the bonding the first photonics structure (100) and the second photonics structure (200), removing from the second photonics structure (200) at least a portion of the second substrate (a thinning process including a grinding or polishing process such as CMP is applied to remove at least a portion of the second substrate 202; see paragraph 33; see Figures 7B and 7C) of the second wafer (200) to reveal the second dielectric stack (wafer 200 comprises a dielectric stack including dielectric layers 204/218/220/222/224; see Figures 1D-1F), and 
subsequently building an extended dielectric stack region (Yuan et al. teaches that an extended dielectric region 230; see Figure 7D may optically be formed on the thinned wafer 200) to extend the second dielectric stack, wherein the method includes fabricating a contact (228; see Figure 7D) extending through the extended dielectric stack region (230) to contact a bottom contact layer of a laser stack structure (active optical components 216) associated to the laser stack active region (see Figures 1D-1F and 7A-7D), and 
fabricating a termination (234a-234b) in the extended dielectric stack region (230), the termination (234a-234b) in electrical communication with the contact (see Figure 7D). {H1822837.3}2Application No.: 16/575,938Docket No.: 2835.162A  
Yuan et al. does not specifically state that the semiconductor wafer (200) is an SOI wafer having an insulator layer and a silicon layer.  Silicon-on-insulator or SOI wafers are routinely employed in the optical arts to form integrated optical circuits with optical active elements coupled to optical waveguides therein.  For example:  
Vurgaftman et al. teaches that silicon-on-insulator (SOI) technology may be used to form optical waveguides, lasers, and other photonic devices or elements in integrated structure (see paragraphs 6, 7, 35, 56, and 73), wherein the SOI wafer includes a silicon substrate (Si; see Figure 1B; Si chip; see Figure 2; 311a in Figure 3B; 316a in Figure 3C) having an insulator layer (SiO2; buried oxide layer 311b/316b in Figures 3B and 3C) and a silicon layer (Si core, Si3N4 cores are formed from the silicon layer; 311c-e in Figure 3B; 316c/306a in Figure 3C); and
Patel et al. teaches that SOI wafers may be used to form devices (100; see Figures 1 and 2; see paragraph 32) including a silicon substrate (115) having an insulator layer (BOX layer 110) and a surface silicon layer (105; see paragraphs 32-39).  
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an SOI wafer having an insulator layer and a silicon layer as the semiconductor wafer (200) in the invention of Yuan et al. for the purpose of employing a commonly used wafer material that is transparent to optical signals to form the photonic devices in the invention of Yuan et al., since SOI wafers were known alternatives wafers used to form optical integrated circuits in the prior art and one of ordinary skill could have employed SOI wafers by methods with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)), and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Yuan et al. does not disclose that the entire second substrate (202) is removed to reveal the second dielectric stack.  
Lu et al. teaches that a plurality of wafers may be bonded together to form a 3D integrated circuit of desired size by first bonding two wafers, then thinning or removing substrates of second bonded wafers to expose dielectric layers and form redistribution layers thereon (see the entire disclosure of Lu et al., in particular the 3D IC Technologies and VIA-First 3D Platform with bonding of metal/adhesive redistribution layers sections, and Figures 2-4).
Liao et al. teaches that 3DIC devices (see paragraph 15) may be fabricated by bonding first and second wafers (100 and 200; see Figures 1 and 2; see paragraphs 16-32; 100 and 300; see Figures 4-8; see paragraphs 35-52 ), wherein the wafers may be SOI wafers (see paragraph 20) and that include optical waveguides and/or elements therein (see the abstract and paragraph 16).  Liao et al. further teaches that the semiconductor substrate (210 or 310) of the second wafer (200 or 300) is removed after bonding (see paragraphs 33-34 and Figure 3; see paragraph 43 and Figure 6) to expose a bottom surface of a dielectric layer stack (220 or 320a) and TSVs (230 and/or 330) for the purpose of allowing connection to be made to additional wafers or elements.  Liao et al. further teaches that additional electrical components may be attached to exposed existing TSVs (130 in Figures 13 and 14 are exposed TSVs in exposed dielectric layers) by providing an additional dielectric layer (622) within electrical contacts therein (624; see Figure 15) to form a redistribution circuit layer (600; see Figure 15).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to remove the entire second substrate (202) in the invention of Yuan et al. to expose a dielectric layer stack and electrical conductive paths or TSVs formed therein, and subsequently building an extended dielectric stack region to extend the second dielectric stack, including fabricating a contact extending through the extended dielectric stack region to contact a bottom layer of the laser stack structure (216) associated to the laser active region, and further to fabricate a termination in the extended dielectric stack region, the termination in electrical communication with the contact for the purpose of forming a redistribution layer for electrical signals in a known manner to form a 3D integrated circuit with minimal size via known fabrication methods in the art.
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1) in view of Liao et al. (US 2020/0091124 A1) and Bogaerts et al. (US 2012/0288971 A1).
Regarding claims 11 and 15; Yuan disclose that the method is performed so the second photonics structure (second photonic interconnection layer 220 and photonic devices 216) and the first photonics structure (first photonic interconnection layer 120 and photonic devices 116) are configured so that light emitted by the active region is coupled into the photonics layer (photonics interconnection layers 120 and 220; see paragraph 32).  
Yuan et al. does not specifically state that the first wafer is provided by an SOI wafer having a monocrystalline silicon layer, wherein the method includes integrally fabricating in the first photonics structure a monocrystalline waveguide, the integrally fabricating including patterning the monocrystalline silicon layer of the SOI wafer.  
Liao et al. teaches that wafers provided by SOI wafers having monocrystalline silicon layers may be used to form photonic devices wafers (see paragraphs 20 and 25), and Bogaerts et al. (US 2012/0288971 A1) teaches that SOI wafers (see paragraphs 2-7) may include silicon waveguide structures (2) formed on a patterned silicon layers with integrated lasers (see paragraph 17) to co-integrate photonic devices on a single wafer (see the title, abstract and entire disclosure; see Figure 1; see Figure 43).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the first wafer (100) of Yuan et al. from an SOI wafer having a monocrystalline silicon layer, wherein the method includes integrally fabricating in the first photonics structure a monocrystalline waveguide, the integrally fabricating including patterning the monocrystalline silicon layer of the SOI wafer for the purpose of integrating high-performance waveguide-integrated devices on a known SOI based photonics platform (see paragraph 7 of Bogaerts et al.), since SOI wafers were known alternatives wafers used to form optical integrated circuits in the prior art and one of ordinary skill could have employed SOI wafers by methods with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)), and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1) in view of Buckley et al. (EP 3 002 568 A1); Collins (EP 3 336 892 A1); and Yoshimura et al. (US 5,835,646). 
Regarding claims 12, 13, 19, and 20; Yuan et al. does not specifically disclose that the second photonics dielectric stack (dielectric layers 204/218/220/222/224) includes a waveguide integrally formed in the second photonics dielectric stack, the waveguide being edge coupled to the laser stack structure active region, the waveguide having a longitudinal axis configured to coincide with a longitudinal axis of the laser stack structure active region of the one or more laser stack structure active region integrally formed in the second photonics dielectric stack. 
Buckley et al. teaches that lasers (202) formed on SOI substrates may be edge coupled to waveguides (206; see Figures 2B; see the abstract), the waveguide having a longitudinal axis configured to coincide with a longitudinal axis of the laser stack structure active region; Collins et al. teaches that active photonic devices (106) may be edge coupled to optical waveguides (103; see Figure 1 and paragraph 23), the waveguide having a longitudinal axis configured to coincide with a longitudinal axis of the laser stack structure active region; and Yoshimura et al. (US 5,835,646) discloses lasers (LD; see Figures 10(a) and 11(a) edge-coupled to optical waveguides in integrated chips, the waveguide having a longitudinal axis configured to coincide with a longitudinal axis of the laser stack structure active region.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the second photonics dielectric stack to include a waveguide integrally formed in the second photonics dielectric stack, the waveguide being edge coupled to the laser stack structure active region, the waveguide having a longitudinal axis configured to coincide with a longitudinal axis of the laser stack structure active region, for the purpose of providing a laser source coupled to an optical waveguide in a standard coupling configuration to route the optical signal as desired, since this is a standard coupling configuration known in the prior art and one of ordinary skill could have coupled the elements with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 14 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1) in view of Patel (US 2017/0139132 A1).
Regarding claim 14; Yuan et al. does not specifically disclose that method includes fabricating a plurality of waveguides configured to evanescently couple light emitted from the laser stack active region through a bond layer defined between the first structure to the second structure to a monocrystalline waveguide, wherein the first wafer is provided by an SOI wafer having a monocrystalline silicon layer, wherein the method includes fabricating in the first photonics structure the monocrystalline waveguide, the fabricating including patterning the monocrystalline silicon layer of the SOI wafer.  
Patel et al. teaches that a plurality of optical waveguides (220, 240, 245; see Figures 2-8) may be configured to evanescently couple light emitted from the laser stack active region (active region of optical modulator 215) through a bond layer (bonding interface 605; see Figure 6) defined between a first structure (400 or 500) to a second structure (500 or 400, respectively) to a monocrystalline waveguide (silicon waveguide formed in SOI device; see paragraph 2), wherein a first wafer (400 or 500) is provided by an SOI wafer having a monocrystalline silicon layer, wherein the method includes fabricating in the first photonics structure the monocrystalline waveguide (220, 240, 245), the fabricating including patterning the monocrystalline silicon layer of the SOI wafer.  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to fabricate a plurality of waveguides configured to evanescently couple light emitted from the laser stack active region through a bond layer defined between the first structure to the second structure to a monocrystalline waveguide, wherein the first wafer is provided by an SOI wafer having a monocrystalline silicon layer, wherein the method includes fabricating in the first photonics structure the monocrystalline waveguide, the fabricating including patterning the monocrystalline silicon layer of the SOI wafer for the purpose of forming an evanescent coupler of a known structure to efficiently coupled the optical signal as desired, since this is a coupling configuration known in the prior art and one of ordinary skill could have coupled the elements with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 37; Yuan et al. discloses the optoelectrical system as applied above to claim 16, further including: 
a first photonic interconnection layer (220) formed in the second photonics dielectric stack (dielectric layers 204/218/220/222/224); 
at least a portion of the first photonic interconnection layer coupled with the at least one of the one or more laser stack structure active region (216) of the second photonics dielectric stack (dielectric layers 204/218/220/222/224); and 
a second photonics interconnection layer (120) formed in the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124), 
at least a portion of the second photonics interconnection layer (120) vertically aligned with the first photonics interconnection layer (220).  
Yuan et al. does not disclose that:
the first photonic interaction layer (220) is a fist waveguide
at least a portion of the first waveguide is horizontally aligned with at least one of the one or more laser stack structure active regions (216) of the second dielectric stack (dielectric layers 204/218/220/222/224);
the second photonics interconnection layer (120) is a ridge waveguide;
wherein the first waveguide formed in the second photonics dielectric stack is evanescently coupled to the ridge waveguide formed in the first photonics dielectric stack.  
Patel et al. teaches that a first photonic interconnection layer (220) may include a first waveguide (silicon waveguide 220), at least a portion of the first waveguide (220) horizontally aligned with at least one or more optical active regions (225, 215) of a second dielectric stack (200; see Figure 6), and a second photonics interconnection layer (240, 245) is a ridge waveguide (see Figure 6), wherein the first waveguide (220) formed in the second photonics dielectric stack (200) is evanescently coupled to the ridge waveguide (240, 245) formed in the first photonics dielectric stack (100; see Figure 6) when the first and second dielectric stack devices are bonded (bond 605; see Figure 6).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form an evanescently coupling region by providing a first waveguide, at least a portion of the first waveguide horizontally aligned with at least one of the one or more laser stack structure active regions (216) of the second dielectric stack (dielectric layers 204/218/220/222/224) of Yuan et al., and a ridge waveguide, wherein the first waveguide and the ridge waveguide or evanescently coupled to coupled light between the first and second dielectric stacks, since this is a coupling configuration known in the prior art and one of ordinary skill could have coupled the elements with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 38; Patel et al. teaches that the evanescent coupling arrangement may further include at least one intermediary waveguide (240) formed in the first photonics dielectric stack (100), the at least on intermediary waveguide (240) position vertically between the first waveguide (220) and the ridge waveguide (245), wherein at least a portion of the at least one intermediary waveguide (240) is vertically aligned with at least one of the first waveguide (220) or the ridge waveguide (245) for the purpose of efficiently coupling light with minimal loss. {H1822837.3}8Application No.: 16/575,938Docket No.: 2835.162A  
Regarding claim 39; Patel et al. teaches that the at least one intermediary waveguide (240) includes: a first intermediary waveguide (240) formed in the first photonics dielectric stack (100) adjacent the bond layer (605), at least a portion of the first intermediary waveguide (240) vertically aligned with the first waveguide (200), wherein the first intermediary waveguide (240) is evanescently coupled to the first waveguide (200); a second intermediary waveguide (805A; see Figures 8 and 9C) formed in the first photonics dielectric stack (100), between the first intermediary waveguide (240) and the ridge waveguide (805c), at least a portion of the second intermediary waveguide (805A) vertically aligned with the first intermediary waveguide (240), wherein the second intermediary waveguide (805A) is evanescently coupled to the first intermediary waveguide (240); and a third intermediary waveguide (805B) formed in the first photonics dielectric stack (see Figure 8), between the second intermediary waveguide (805A) and the ridge waveguide (805C), at least a portion of the second intermediary waveguide (805B) vertically aligned with the first intermediary waveguide (240), and the ridge waveguide (805C), wherein the third intermediary waveguide (805B) is evanescently coupled to the second intermediary waveguide (805A) and the ridge waveguide (805C).  
Regarding claim 40; Yuan et al. discloses a photodetector (detector, photodiode; see paragraph 21) formed in the first photonics dielectric stack.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to position the second intermediary waveguide and the third intermediary waveguide are adjacent to and at least partially horizontally aligned with a photodetector in the invention of Yuan et al. for the purpose of coupling light from the intermediary waveguides into the photodetector.  
Regarding claim 41; wherein the ridge waveguide (245) is formed adjacent to and at least partially horizontally aligned with a waveguiding material formation, as taught by Patel et al. for the purpose of coupling light in the waveguiding material formation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1), as evidenced by Patel (US 2017/0139132 A1).
Regarding claim 17; Yuan et al. disclose the optoelectrical system of claim 16 (see the discussion with respect to claim 16 above), wherein the one or more photonics device includes at least one photonic interconnection layer waveguide (120), and wherein the at least one photonics device includes at least one photonic interconnection layer (220).  Yuan et al. does not explicitly state that the photonic interconnection layers (120/220) include optical waveguides.  The examiner takes Official notices that photonic interconnection layers conventionally include optical waveguides formed with a core and surrounding cladding material to guide optical signals to desired locations via total internal reflection with minimal optical loss.  For example:  Patel et al. discloses photonic interconnection layers including optical waveguides (220, 240, 245; see Figures 2 and 6) formed in wafer structures.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form optical waveguides in the photonic interconnection layers (120 and 220) of Yuan et al. for the purpose of guiding optical signals to desired locations by total internal reflection in waveguide cores to minimize optical loss and improve coupling efficiency, since optical waveguides are routinely formed in photonic interconnection layers in the art for this purpose and one of ordinary skill in the art could have formed with waveguides by known method in the photonic interconnection layers with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 21, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2017/0092626 A1) in view of Liao et al. (US 2020/0091124 A1); Bogaerts et al. (US 2012/0288971 A1); and Patel et al. (US 2017/0139132 A1).
Regarding claims 21 and 22; Yuan et al. discloses the optoelectrical system of claim 16 (see the rejection of claim 16 above), including a photonics interconnection layer (220) integrally formed in the second photonics dielectric stack (dielectric layers 204/218/220/222/224) and coupled to a laser stack structure active region (optical active component 216 that generates light, wherein the optical active components may be a laser source; see paragraphs 21 and 32) integrally formed in the second photonics dielectric stack (dielectric layers 204/218/220/222/224); and a photonics interconnection layer (120) fabricated within the first photonics dielectric stack (dielectric layers 108/114a/118/120/122/124), wherein light is coupled between the photonic interconnection slayers through the bond layer (see paragraph 32).
Yuan et al. does not specifically disclose that the photonics interconnection layer  (220) includes an integrally formed first waveguide; that the photonics interconnection layer (120) includes an integrally formed monocrystalline waveguide; or that a plurality of intermediary waveguides are configured to evanescently coupled light from the first waveguide, through the bond layer, to the monocrystalline waveguide, wherein the monocrystalline waveguide is defined by a monocrystalline layer of an SOI wafer, wherein a dielectric layer of the photonics structure is defined by an insulator layer of the SOI wafer.
Liao et al. teaches that wafers provided by SOI wafers having monocrystalline silicon layers may be used to form photonic devices wafers (see paragraphs 20 and 25), and Bogaerts et al. (US 2012/0288971 A1) teaches that SOI wafers (see paragraphs 2-7) may include silicon waveguide structures (2) formed on a patterned silicon layers with integrated lasers (see paragraph 17) to co-integrate photonic devices on a single wafer (see the title, abstract and entire disclosure; see Figure 1; see Figure 43), wherein SOI wafers include monocrystalline waveguides layers formed on dielectric (silicon dioxide) layers of the SOI wafer.
Patel et al. teaches that a plurality of optical waveguides (220, 240, 245; see Figures 2-8) may be configured to evanescently couple light emitted from the laser stack active region (active region of optical modulator 215) through a bond layer (bonding interface 605; see Figure 6) defined between a first structure (400 or 500) to a second structure (500 or 400, respectively) to a monocrystalline waveguide (silicon waveguide formed in SOI device; see paragraph 2), wherein a first wafer (400 or 500) is provided by an SOI wafer having a monocrystalline silicon layer, wherein the method includes fabricating in the first photonics structure the monocrystalline waveguide (220, 240, 245), the fabricating including patterning the monocrystalline silicon layer of the SOI wafer.  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form a fist waveguide integrally in the photonics interconnection layer (220), a monocrystalline waveguide integrally in the photonics interconnection layer (120), and a plurality of intermediary waveguide configured to evanescently light from the first waveguide, through the bond layer, to the monocrystalline waveguide, wherein the monocrystalline waveguide is defined by a monocrystalline layer of an SOI wafer, wherein a dielectric layer of the photonics structure is defined by an insulator layer of the SOI wafer, for the purpose of forming a light coupling arrangements with optical waveguides in a known manner to guide light via total internal reflection within the waveguides to a desired location while minimizing optical loss and to evanescently and efficiently couple light between the waveguide layers with a coupling arrangement known in the prior art, since optical waveguides are routinely formed in photonic interconnection layers in the art for this purpose and one of ordinary skill in the art could have formed with waveguides by known method in the photonic interconnection layers with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
	Regarding claims 26 and 27; as discussed above with respect to claims 21 and 22, one of ordinary skill in the art would have found it obvious to include a first waveguide formed of a first material (material of photonics interconnection layer 120) in the at least one photonics device (116), and a second waveguide formed of a second material (material of photonics interconnection layer 220), wherein the at least one photonics device includes a first waveguide formed at a first elevation, a second waveguide formed at a second elevation (the photonics interconnection layers, 120 and 220, are formed at first and second elevations, respectively).  
Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Via-First Inter-Wafer Vertical Interconnects utilizing Wafer-Bonding of Damascene-Patterned Metal/Adhesive Redistribution Layers”, Proceedings of 3D Packaging Workshop at IPAMS International Conference on Device Packaging, Scottsdale, AZ, March 20-23, 2006) in view of Yuan et al. (US 2017/0092626 A1) in view of Liao et al. (US 2020/0091124 A1); Bogaerts et al. (US 2012/0288971 A1); and Patel et al. (US 2017/0139132 A1).
Regarding claim 32; Lu et al. discloses a method comprising: 
building an interposer base structure (see Figure 4) using a base structure wafer (2nd Level (Thinned Substrate)) having a base substrate (thinned substrate), 
wherein the building the interposer base structure  (2nd Level (Thinned Substrate)) includes fabricating 
a redistribution layer (Redistribution layer), and 
through silicon vias Inter-wafer Via) that extend through the base substrate (see Figure 4); 
building a first photonics structure (3D interconnect, optical MEMS) using a first wafer (1st Level or alternative 3rd Level wafers; see Figure 4) having a first substrate (Si substrate or thinned substrate, respectively), 
wherein the building the first photonics structure (1st Level or 3rd Level) includes integrally fabricating within a photonics dielectric stack formed on the first substrate (Si Substrate or Thinned substrate) one or more photonics device (optical 3D interconnects); 
bonding (see Figures 3 and 4) the first photonics structure (1st Level or 3rd Level) to the interposer base structure (2nd Level) to define a bonded structure having the interposer base structure (2nd Level) and the first photonics structure (1st Level or 3rd Level); 
building a second photonics structure (200) using a second wafer (200) having a second substrate (202), 
wherein the building the second photonics structure (3rd Level or 1st Level, or additional levels, i.e. a 4th Level above the 3rd Level) includes integrally fabricating within a second photonics dielectric stack formed on the second substrate optical elements (interconnects); and 
bonding the second photonics structure (3rd Level or 1ast Level, or additional levels, i.e. a 4th Level above the 3rd Level) and the bonded structure to define an interposer optoelectrical system (see Figure 4) having the second photonics structure bonded to the first photonics structure, and the first photonics structure bonded to the interposer base structure (see Figures 3 and 4; see the entire disclosure of Lu et al. {H1822837.3}7Application No.: 16/575,938Docket No.: 2835.162A  
Lu does not specifically state that a laser stack structure active region and one or more photonics device are integrally formed in the second photonics structure.  
Yuan et al. teaches that first and second photonics structures (100 and 200) may be bonded to form a system that transfers light between first and second integrally formed photonic devices (116 and 216) and photonic interconnection levels (120 and 220). 
Liao et al. teaches that wafers provided by SOI wafers having monocrystalline silicon layers may be used to form photonic devices wafers (see paragraphs 20 and 25), and Bogaerts et al. (US 2012/0288971 A1) teaches that SOI wafers (see paragraphs 2-7) may include silicon waveguide structures (2) formed on a patterned silicon layers with integrated lasers (see paragraph 17) to co-integrate photonic devices on a single wafer (see the title, abstract and entire disclosure; see Figure 1; see Figure 43), wherein SOI wafers include monocrystalline waveguides layers formed on dielectric (silicon dioxide) layers of the SOI wafer.
Patel et al. teaches that a plurality of optical waveguides (220, 240, 245; see Figures 2-8) may be configured to evanescently couple light emitted from the laser stack active region (active region of optical modulator 215) through a bond layer (bonding interface 605; see Figure 6) defined between a first structure (400 or 500) to a second structure (500 or 400, respectively) to a monocrystalline waveguide (silicon waveguide formed in SOI device; see paragraph 2), wherein a first wafer (400 or 500) is provided by an SOI wafer having a monocrystalline silicon layer, wherein the method includes fabricating in the first photonics structure the monocrystalline waveguide (220, 240, 245), the fabricating including patterning the monocrystalline silicon layer of the SOI wafer.  
  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to integrally form a laser stack structure active region and one or more photonics device in the second photonics structure for the purpose of providing a photonic interconnection structure capable of generating a light and directing the light to a desired location via an optical waveguide, since all of these elements were known to one of ordinary skill based on the prior art disclosure as dissed above and one of could have formed with and integral laser active region and coupled waveguides by known method in the photonic interconnection layers with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 33; Lu et al. teaches that subsequent to the bonding the first photonics structure (3rd Level) to the interposer base structure (2nd Level), removing, from the first photonics structure (3rd Level) the first substrate of the first wafer (Lu et al. teaches that a plurality of wafers may be bonded together to form a 3D integrated circuit of desired size by first bonding two wafers, then thinning or removing substrates of second bonded wafers to expose dielectric layers and form redistribution layers thereon; see the entire disclosure of Lu et al., in particular the 3D IC Technologies and VIA-First 3D Platform with bonding of metal/adhesive redistribution layers sections, and Figures 2-4).
Regarding claim 34; Lu et al. teaches that the method includes, subsequent to the bonding the first photonics structure (1st Level or 3rd Level wafers) to the interposer base structure (2nd Level wafer), removing (thinning or removing) from the first photonics structure the first substrate of the first wafer to reveal the insulator layer (dielectric layer; see the entire disclosure of Lu et al., in particular the 3D IC Technologies and VIA-First 3D Platform with bonding of metal/adhesive redistribution layers sections, and Figures 2-4).
Lu et al. does not disclose that the first wafer (1st Level wafer or 3rd Level wafer; see Figure 2 and 4 of Lu et al.) is an SOI wafer having an insulator layer and a silicon layer, depositing a layer of waveguiding material on the insulator layer, and patterning the waveguiding layer to define a waveguide.  
Liao et al. teaches that 3DIC devices (see paragraph 15) may be fabricated by bonding first and second wafers (100 and 200; see Figures 1 and 2; see paragraphs 16-32; 100 and 300; see Figures 4-8; see paragraphs 35-52 ), wherein the wafers may be SOI wafers (see paragraph 20) that include optical waveguides and/or elements therein (see the abstract and paragraph 16).
Bogaerts et al. (US 2012/0288971 A1) teaches that SOI wafers (see paragraphs 2-7) may include silicon waveguide structures (2) formed on a patterned silicon layers with integrated lasers (see paragraph 17) to co-integrate photonic devices on a single wafer (see the title, abstract and entire disclosure; see Figure 1; see Figure 43), wherein SOI wafers include monocrystalline waveguides layers formed on dielectric (silicon dioxide) layers of the SOI wafer.
Patel et al. teaches that a first and second wafers (400, 500), which are bonded together, may be fabricated from SOI wafers having a silicon substrate, an insulator layer, and a silicon layer formed by depositing a layer of waveguiding silicon material on the insulator layer, and patterning the waveguide layer to define a waveguide (220, 240, 245; see paragraph 2).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the first wafer with an SOI wafer in the invention of Lu et al., the SOI wafer having an insulator layer and a silicon layer (this is the inherent definition of an SOI wafer), the silicon layer formed by depositing a layer of silicon waveguiding material on the insulator layer, and patterning the wavelength layer to define a waveguide, as this is an elementary process known to one of ordinary skill in the art for the formation of optical waveguides on SOI substrates to form photonic interconnection layers, and one of ordinary skill in the art could have combined these known elements with no change in their functions to yield predictable results. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 35; Lu et al. further teaches that the method includes, prior to the bonding the second photonics structure (3rd Level; see Figure 2) and the bonded structure (1st Level and 2nd Level forming the bonded structure), fabricating a through via (Bridge Via, Plug Via) that extends entirely through a bond layer (Bond Face-to-face) that fusion bonds the interposer base structure (2nd Level) to the first photonics structure (1st Level), and which connects a metallization layer of the interposer base structure (2nd Level) to a metallization layer of the first photonics structure (1st Level; see Figure 2).  
Regarding claim 36; Lu teaches that the method includes, subsequent to the bonding the second photonics structure (3rd Level; see Figure 2) and the bonded structure (1st Level and 2nd Level forming the bonded structure), fabricating a through via (Bridge Via, Plug Via) that extends entirely through a bond layer (Bond Face-to-face) that fusion bonds (Direct Oxide Bonding; see Figure 3) the first photonics structure and the second photonics structure (photonics structures of 1st and 2nd Levels), and which connects a metallization layer of the first photonics structure to a metallization layer of the second photonics structure (see Figure 2).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The method defined by claim 8, wherein the method includes, subsequent to the bonding the first photonics structure and the second photonics structure, removing from the second photonics structure the second substrate of the second wafer and a portion of the second dielectric stack as well as a buffer structure of a laser stack structure associated to the laser stack active region, in combination with all of the other limitations of claim 8 and all of the limitations of base claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Liu et al. (US 11,171,075 B2) discloses a method of stacking photonic wafers (photonic dies) and bonding the photonic wafers (photonic dies; see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874